Third District Court of Appeal
                               State of Florida

                         Opinion filed December 3, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-3279
                        Lower Tribunal No. 90-14763-A
                             ________________


                              Waymon Bishop,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

      Waymon Bishop, in proper person.

     Pamela Jo Bondi, Attorney General, and Jay E. Silver, Assistant Attorney
General, for appellee.


Before SHEPHERD, C.J., and LAGOA and SCALES, JJ.

      PER CURIAM.
      Waymon Bishop appeals the trial court’s November 18, 2013 order denying

his motion to clarify his sentences in lower tribunal case number 90-14763-A.1

This court has considered Bishop’s motion as filed pursuant to Florida Rule of

Criminal Procedure 3.800(a).

      The order on review states, in pertinent part, “[I]n 2001, pursuant to the

Jimmy Ryce act [sic] the defendant was found to be a sexual predator” in lower

tribunal case number 01-10787.

      The State concedes that it dismissed its petition to have Bishop declared a

sexual predator under the Jimmy Ryce Act in lower tribunal case number 01-

10787.2

      Accordingly, we remand for the limited purpose of striking the sexual

predator language from the trial court’s November 18, 2013 order.3

      Remanded with directions.


1In lower tribunal case number 90-14763-A, Bishop was sentenced to ten years in
prison after pleading guilty to kidnapping, false imprisonment, and seven counts of
sexual battery.
2 The State had sought to have Bishop committed under the Jimmy Ryce Act as a
sexually violent predator in lower tribunal case number 01-10787. According to
the State, however, after Bishop received a life sentence in an unrelated case
(lower tribunal case number 98-41196), the State dismissed its Jimmy Ryce
Petition. Bishop’s life sentence in lower tribunal case number 98-41196 was
subsequently reduced to twenty years.
3 We note that Bishop’s convictions may qualify him as a “sexual offender” under
section 943.0435, Florida Statutes; that issue, however, is not before us.

                                        2